EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan K. Scharf (Reg. No. 78881) on 7/16/2021.

The application has been amended as follows: 
In the Claims:

Claims 24-29 are canceled.

Claims 30-35 are added.

Examiner Note: Please enter the bolded, underlined text.


30.	A method, comprising:
connecting, by an unmanned aerial vehicle comprising a processor, to network equipment via a first communication channel associated with first channel allocation instructions, wherein the connecting is during a navigation of the unmanned aerial vehicle from a starting point to a destination point based at least in part on a flight route;
transmitting, by the unmanned aerial vehicle, measurement reports, wherein the measurement reports comprise: 
	data indicative of an interference impact of the unmanned aerial vehicle on a performance of a network comprising the network equipment, and
	respective signal strengths of a group of channels comprising the first communication channel; and
connecting, by the unmanned aerial vehicle, to the network equipment during the navigation via a second communication channel of the group of channels associated with second channel allocation instructions, wherein the second channel allocation instructions are associated with the respective signal strengths of the measurement reports.

31. The method of claim 30, wherein the second channel allocation instructions comprise the first channel allocation instructions adjusted according to the interference impact.

32. The method of claim 30, wherein the second channel allocation instructions are based at least in part on the interference impact being above a threshold value.

33. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of an unmanned aerial vehicle, facilitate performance of operations, comprising:
connecting to network equipment via a first communication channel associated with first channel allocation instructions, wherein the connecting is during a navigation of the unmanned aerial vehicle from a starting point to a destination point based at least in part on a flight route;
transmitting measurement reports, wherein the measurement reports comprise: 
	data indicative of an interference impact of the unmanned aerial vehicle on a performance of a network comprising the network equipment, and
	respective signal strengths of a group of channels comprising the first communication channel; and
connecting to the network equipment during the navigation via a second communication channel of the group of channels associated with second channel allocation instructions, wherein the second channel allocation instructions are associated with the respective signal strengths of the measurement reports.

34. The non-transitory machine-readable medium of claim 33, wherein the operations further comprise:
	transmitting authentication data to the network equipment, wherein the authentication data comprises an indication of the unmanned aerial vehicle being an aerial-based device; 
	receiving an indication of a successful authentication of the unmanned aerial vehicle to the network; 
	transmitting, in response to the indication of the successful authentication, a request for the flight route, wherein the request comprises flight plan information; and
	receiving the flight route in response to the request.

35. The non-transitory machine-readable medium of claim 34, wherein the flight plan information comprises the starting point, the destination point, and an action associated with a flight of the unmanned aerial vehicle via the flight route, and wherein the first channel allocation instructions are based at least in part on the action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s Remarks filed 4/09/2021, in view of the co-filed claim amendments, are persuasive to overcome the previous prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Balasubramanian et al (US 2019/0116470) discloses UAV travelling along a flight path maintaining contact with a group radio.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463